Citation Nr: 1822674	
Decision Date: 04/18/18    Archive Date: 04/25/18

DOCKET NO.  13-30 735	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the Republic of the Philippines


THE ISSUE

Entitlement to service connection for bilateral hearing loss.


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

C. Smith, Associate Counsel






INTRODUCTION

The Veteran served honorably on active duty in the U.S. Army from February 1962 until February 1965.  This matter comes to the Board of Veterans' Appeals (Board) on appeal from an October 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Winston Salem, North Carolina.  The Veteran has since relocated and jurisdiction resides with the RO in Manila, Philippines.  

The October 2011 rating decision also denied entitlement to service connection for a right shoulder disability.  However, the Veteran has a pending hearing request for that issue.  So, it will be addressed by the Board at a future date.  While the Veteran similarly requested a hearing for the issue decided herein, as the Board is able to grant the benefit, his hearing request is moot.  This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017).  38 U.S.C. § 7107(a)(2) (2012).

FINDING OF FACT

The Veteran was exposed to hazardous noise in service and had in-service symptoms of hearing loss; the probative evidence of record attributes the currently diagnosed bilateral sensorineural hearing loss to his period of service.


CONCLUSION OF LAW

The criteria for service connection for bilateral sensorineural hearing loss are met.  38 U.S.C. §§ 1110, 5107 (2012); 38 C.F.R. §§ 3.303(a), 3.159 (2017).


REASONS AND BASES FOR FINDING AND CONCLUSION

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C. § 1110 (2012); 38 C.F.R. § 3.303(a) (2017).  To establish a right to compensation for a present disability, a veteran must show: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated in service - the so-called "nexus" requirement.  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2009) (quoting Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004)).  Service connection may be granted for any disease initially diagnosed after discharge when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d) (2017). 

In addition, service connection for certain chronic diseases, including sensorineural hearing loss (an organic disease of the nervous system), may be established on a presumptive basis by showing that the condition manifested to a degree of 10 percent or more within one year from the date of separation from service.  38 U.S.C. §§ 1101, 1112, 1113, 1131, 1137 (2012); 38 C.F.R. §§ 3.307, 3.309(a) (2017); Fountain v. McDonald, 27 Vet. App. 258, 271-72 (2015).  Although the disease need not be diagnosed within the presumption period, it must be shown, by acceptable lay or medical evidence that there were characteristic manifestations of the disease to the required degree during that time.  38 U.S.C. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309(a).

The showing of chronic disease in service requires a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  If chronicity in service is not established, a showing of continuity of symptoms after discharge may support the claim.  38 C.F.R. §§ 3.303(b), 3.309 (2017); Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

For VA purposes, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of those frequencies are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385 (2017).  With respect to claims for service connection for hearing loss, the United States Court of Appeals for Veterans Claims has found that the threshold for normal hearing is from 0 to 20 decibels and that higher threshold levels indicate some degree of hearing loss.  Hensley v. Brown, 5 Vet. App. 155, 157 (1993).  
The Veteran's in-service audiological examinations are presumed to be reported in standards set forth by the American Standards Association (ASA). Based on knowledge of service audiometric practice, it is assumed that service department audiometric tests prior to October 31, 1967, were in ASA (American Standard Association) units, and require conversion to ISO units.  The ASA units generally assigned lower numeric scores to hearing loss than do the ISO (International Organization for Standardization) units.  Conversion to ISO units is accomplished by adding 15 decibels to the ASA units at 500 Hertz, 10 decibels to the ASA units at 1000 Hertz, 2000 Hertz, and 3000 Hertz, and 5 decibels to the ASA units at 4000 Hertz.  See VA Interim Issues 21-66-16, 21-66-17 (June 6, 1966); 10-66-20 (June 8, 1966); DM&S Manual M-2, Part XVIII, Chapter 4, paragraph 4.02, Use of International Standards Organization (ISO) for Audiological Examinations.

The Veteran's January 1962 entrance examination audiometric testing results have been converted from ASA units to ISO units as follows:

Hertz
500
1000
2000
3000
4000
Right Ear
15
10
15
X
5
Left Ear
20
10
5
X
0

At separation in January 1965 the Veteran's hearing acuity, converted from ASA units to ISO units, measured as follows:

Hertz
500
1000
2000
3000
4000
Right Ear
25
20
25
X
20
Left Ear
20
20
20
X
15

In a June 2010 statement, the Veteran's audiologist wrote that the Veteran had bilateral sensorineural hearing loss that was worse on the right.  The Veteran gave a history of noise exposure in the service due to his military occupational specialty of heavy weapons infantryman, and symptoms of hearing loss since in-service exposure to hazardous noise.  The examiner assessed the Veteran's asymmetrical hearing loss as being attributable to the noise exposure in service which was primarily on the right side.  

A November 2010 private audiological report documented that the Veteran had asymmetrical hearing loss related to in-service exposure to loud noise particularly on the right side as the characteristic of his hearing loss was most consistent with noise exposure from 50 years prior.

The Veteran underwent a VA audiology evaluation in September 2011.  Audiometric testing results showed the following pure tone thresholds:

Hertz
500
1000
2000
3000
4000
Right Ear
25
45
55
65
70
Left Ear
20
35
30
35
45

Speech discrimination scores were 100 percent bilaterally.  The examiner diagnosed bilateral sensorineural hearing loss and opined the condition was unrelated to the Veteran's period of service.  In support, the examiner explained that there was no significant change in hearing of the Veteran's right ear in service, while there was some change in his left ear.  The examiner reasoned that, because the left ear had a degree of change in service as opposed to the right, this contradicted the private audiologist's opinion.  The examiner stated that the Veteran's hearing remained within normal limits in service.  

It does not appear that the 2011 VA examiner properly converted the Veteran's in-service audiometric findings into ISO (ANSI) units, and the examiner's findings contradict the in-service audiometric findings.  Namely, there is evidence of in-service threshold shifts worse on the right than the left, with hearing acuity of the right ear worsening by at least 10 decibels at all levels at separation.  Thus, the Board affords the findings of the 2011 VA examiner no probative weight as they are based on an inaccurate reporting of the facts.

Accordingly, the foregoing evidence establishes that entitlement to service-connection for bilateral hearing loss is warranted.  First, the Veteran has a current diagnosis of bilateral sensorineural hearing loss disability for VA purposes.  38 C.F.R. § 3.385.  Second, the Veteran had a decrease in hearing acuity during his period of service worse on the right than the left according to both his testimony and the available service records.  The Veteran's testimony regarding exposure to hazardous military noise is consistent with his military occupational specialty as a heavy weapons infantryman, and in-service acoustic trauma is established.  The Veteran has competently and credibly reported that his hearing loss symptoms have persisted since service, and two private audiologists have concluded that the Veteran's current hearing loss is etiologically related to his in-service exposure to hazardous noise.  Thus, the criteria for service connection for bilateral sensorineural hearing loss are met.  38 C.F.R. §§ 3.303, 3.307, 3.309.


ORDER

Entitlement to service connection for bilateral sensorineural hearing loss is granted.




____________________________________________
THERESA M. CATINO
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


